Citation Nr: 1829083	
Decision Date: 05/21/18    Archive Date: 06/05/18

DOCKET NO.  05-26 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a higher initial rating for supraventricular arrhythmia with atrioventricular (AV) nodal reentry tachycardia (previously rated as AV nodal reentry tachycardia), rated as noncompensable from October 5, 2004 to June 17, 2008; 10 percent disabling from June 18, 2008 to March 11, 2009; 30 percent disabling from March 12, 2009 to April 3, 2014; and 100 percent disabling thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to April 4, 2014, to include on an extraschedular basis.


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse




ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1953 to September 1956.

 This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which granted service connection for AV nodal reentry tachycardia, effective October 5, 2004, with an initial noncompensable rating.  The Veteran appealed the initial rating assigned for the disability in an August 2006 notice of disagreement.

This matter was previously before the Board in January 2008, October 2008 and October 2010, when it was remanded for further development.  In the October 2010 remand, the Board noted the issue of entitlement to TDIU was an element of the appeal of the initial rating assigned for AV nodal reentry tachycardia because unemployability had been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although there is some indication the Veteran no longer wishes to pursue TDIU, most notably an April 2014 statement, the Board finds there has not been a withdrawal of the issue that conforms with the requirements of 38 C.F.R. § 20.204 (2017).  As a 100 percent rating has not been granted to the effective date of service connection in this appeal, the Board finds TDIU remains on appeal pursuant to VA's "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993).

Subsequent to the Board's October 2010 remand, the RO issued a February 2015 rating decision that increased the rating assigned for AV nodal reentry tachycardia to 100 percent, effective April 4, 2014, resulting in a staged initial rating for the disability.  The decision also recharacterized the disability as supraventricular arrhythmia with AV nodal reentry tachycardia, as reflected on the title page of this decision.  A September 2015 rating decision increased the rating assigned for the disability earlier in the appeal period, resulting in a further staged rating with the disability rated as noncompensable from October 5, 2004 to June 17, 2008; 10 percent disabling from June 18, 2008 to March 11, 2009; 30 percent disabling from March 12, 2009 to April 3, 2014; and 100 percent disabling thereafter.

The Board notes the Veteran has submitted several statements in the appeal period outlining his belief that he should be entitled to an earlier effective date of service connection for supraventricular arrhythmia with AV nodal reentry tachycardia, the first of which was received in March 2015.  This is a separate issue from the initial rating assigned for the disability and is not included in the present appeal because it was not raised within one year of notice of the July 2006 rating decision.  The Board notes the requisite rating period for this appeal commences with the Veteran's October 5, 2004 request to reopen his claim for a heart condition.  A January 2001 rating decision initially denied service connection for a heart disability.  Although the Veteran filed a timely notice of disagreement regarding the January 2001 rating decision, he failed to perfect an appeal by filing a timely substantive appeal after the issuance of an April 2002 statement of the case.  In a January 2003 letter, the RO informed the Veteran that his January 2003 substantive appeal was not received within sixty days of notice of an April 2002 statement of the case, and that his appeal of the previously denied claim had been closed.  The Board acknowledges the Veteran submitted a second statement in April 2003 requesting to continue his prior appeal, but the RO again informed him that the prior decision in January 2001 was final because his substantive appeal was not timely filed.  As such, the effective date of any rating increase in this appeal cannot predate the effective date of service connection for supraventricular arrhythmia with AV nodal reentry tachycardia, which is October 5, 2004 based on the date of the Veteran's request to reopen the claim.  If the Veteran wishes to pursue an earlier effective date of service connection for the disability, he must file a motion to reverse or revise either the January 2001 rating decision that initially denied service connection for a heart condition or the January 2003 decision regarding the timeliness of his substantive appeal on the basis of clear and unmistakable error (CUE).  See 38 C.F.R. § 3.105(b) (2017).

Additionally, the Veteran submitted several statements between 2013 and 2014 that indicate he was denied representation by a Veterans Service Organization (VSO) after he terminated his power of attorney with the Mississippi Veterans Affairs Board.  The record does not indicate the Veteran has appointed a VSO as his representative by filing a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) subsequent to the termination of the power of attorney for the Mississippi Veterans Affairs Board, even though he has been apprised of his right to representation.  In July 2016, the Veteran submitted a written statement in response to the Board's docketing notice, indicating he does not have a representative and is not requesting representation in this appeal; therefore, the Board will proceed with consideration of this appeal with the Veteran as a pro se appellant.  The Veteran is free to obtain representation in this appeal going forward if he so chooses, but he is advised he must file a completed VA Form 21-22 or 21-22a to effectuate a power of attorney.

The Veteran appeared at a hearing before the undersigned in August 2007.  A transcript of the hearing is of record.

This case was remanded in January 2017 for additional development. 

In September 2017, the Board requested expert medical opinion from the Veterans Health Administration (VHA).  The VHA opinion, dated October 2017, has been provided to the Veteran and his representative.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) prior to April 4, 2014 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period from October 5, 2004 to June 17, 2008, the Veteran's service-connected supraventricular arrhythmia with AV nodal reentry tachycardia required continuous medication.

2.  For the period from October 5, 2004 to March 11, 2009, the Veteran's service-connected supraventricular arrhythmia with AV nodal reentry tachycardia was not manifested by a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.

3.  For the period from March 12, 2009 to April 3, 2014, the Veteran's service-connected supraventricular arrhythmia with AV nodal reentry tachycardia was not manifested by more than one episode of acute congestive heart failure in the past year, or a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.


CONCLUSIONS OF LAW

1.  For the period from October 5, 2004 to June 17, 2008, the criteria for an initial 10 percent rating for supraventricular arrhythmia with AV nodal reentry tachycardia were met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7011 (2017).

2.  For the period from October 5, 2004 to March 11, 2009, the criteria for an initial rating in excess of 10 percent for supraventricular arrhythmia with AV nodal reentry tachycardia were not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7011.

3.  For the period from March 12, 2009 to April 3, 2014, the criteria for an initial rating in excess of 30 percent for supraventricular arrhythmia with AV nodal reentry tachycardia were not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7011. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased rating 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service-connected supraventricular arrhythmia with atrioventricular (AV) nodal reentry tachycardia (previously rated as AV nodal reentry tachycardia) is rated under Diagnostic Code 7011 for ventricular arrhythmias (sustained).  38 C.F.R. § 4.104, Code 7011.  A 10 percent rating is assigned when a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; when continuous medication is required.  A 30 percent rating is assigned when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is warranted when there is more than one episode of acute congestive heart failure in the past year, or; a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for chronic congestive heart failure, or; a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction of less than 30 percent; or with an automatic implantable Cardioverter-Defibrillator (AICD) in place.  38 C.F.R. § 4.104.

For the period from October 5, 2004 to June 17, 2008, the Veteran's disability was rated as noncompensable.  As noted above, under Diagnostic Code 7011, a compensable rating would be applicable if his service-connected supraventricular arrhythmia with atrioventricular (AV) nodal reentry tachycardia (previously rated as AV nodal reentry tachycardia) required continuous medication.  In this case, the Veteran was afforded a VA examination in April 2008.  The examiner noted that the Veteran was on diltiazem for his heart condition, and records reflect that he was on this medication throughout the time period from October 5, 2004 to June 17, 2008.  The VHA examiner confirmed that this medication was prescribed to treat the Veteran's service-connected supraventricular arrhythmia.  

As such, for the period from October 5, 2004 to June 17, 2008, the Veteran has met the criteria for a 10 percent disability rating under Diagnostic Code 7011.

As the Veteran is now rated at a 10 percent disability rating for the period from October 5, 2004 to March 11, 2009, the Board will address whether the Veteran has met the criteria for a 30 percent disability rating during this time period.  As noted above, a disability rating in excess of 10 percent is warranted either when a workload of greater than 5 METs but not greater than 7 METs resulted in dyspnea, fatigue, angina, dizziness, or syncope, or when there was evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  

With regard to a METS level, the VHA examiner opined that, due to the Veteran's very limited mobility from orthopedic issues, a determination of METs level based on level of activity was nearly impossible for the period from 2004 to 2008.  However, from the pure cardiac perspective, the examiner found that the Veteran's normal ejection fraction by echocardiogram during this period suggested normal cardiac function.  There was no evidence that his level of activity was different in the period from June 18, 2008 to March 11, 2009, compared with the prior period from October 5, 2004 to June 17, 2008.  The examiner noted that, while the Veteran underwent a cardiac catheterization with placement of a coronary stent for coronary artery disease in November 2008, the Veteran was not service-connected for coronary artery disease.  While METS levels were not measured for the period from 2004 to 2008, based on the VHA opinion reflecting normal cardiac function during this timeframe, the evidence is against a finding that the Veteran's METS met the criteria for a disability rating in excess of 10 percent.  

In addition, the VHA examiner confirmed that there was no evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray during this time.  As such, disability rating in excess of 10 percent for the period from October 5, 2004 to March 11, 2009 is not warranted. 

The Veteran has been rated at a 30 percent disability rating from March 12, 2009 to April 3, 2014.  

On examinations provided in January 2011, the examiner noted that there was no history of heart failure, PND, or orthopnea.  The Veteran reported that he was able to walk a distance of one half mile without shortness of breath.  He was unable to perform an exercise stress test due to his non-service-connected back problems; however, the examiner estimated that, based on his reported symptoms and his September 2008 echocardiogram and ejection fraction of 56 percent, the Veteran's METs would be at least 5 to 7.  

In January 2011, the Veteran underwent an echocardiogram.  The examiner noted that the left ventricle (LV) appeared normal by 2-dimensional imaging subjectively, with a visually estimated ejection fraction (EF) of 50 to 55 percent.

The Veteran was provided with another VA examination in June 2012.  The Veteran did not have congestive heart failure.  The examiner noted that he had more than four intermittent episodes of atrial fibrillation in the prior year. The examiner found that, based on these results of a January 2011 echocardiogram and his description of exercise, the Veteran's cardiac METs was estimated to be 5 to 7.

The Board finds that the Veteran's service-connected supraventricular arrhythmia with AV nodal reentry tachycardia did not meet the criteria for a disability rating in excess of 30 percent during the period from March 12, 2009 to April 3, 2014.  In order to receive a higher rating for this time period, the evidence would need to show that he experienced more than one episode of acute congestive heart failure in the past year, or has a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or had left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  However, in this case there is no evidence that the Veteran has experienced congestive heart failure during this period.  In addition, the evidence does not reflect that the Veteran had dysfunction of the left ventricle or an ejection fraction of 30 to 50 percent.  Finally, estimated METS were between 5 and 7 during this period.  

As such, the Board finds that the Veteran's service-connected heart disability did not meet the criteria for a rating in excess of 30 percent for the period from March 12, 2009 to April 3, 2014.

As the preponderance of evidence is against the claim, the benefit of the doubt doctrine is not for application. 


ORDER

For the period from October 5, 2004 to June 17, 2008, an initial disability rating of 10 percent is granted for supraventricular arrhythmia with AV nodal reentry tachycardia, subject to the laws and regulations governing the payment of monetary awards.

For the period from October 5, 2004 to March 11, 2009, an initial disability rating in excess of 10 percent for supraventricular arrhythmia with AV nodal reentry tachycardia is denied.

For the period from March 12, 2009 to April 3, 2014, an initial disability rating in excess of 30 percent for supraventricular arrhythmia with AV nodal reentry tachycardia is denied.


REMAND

With regard to the issue of entitlement to TDIU, VA will grant entitlement to TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).   

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a). 

Because it is established VA policy that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled, rating boards should submit to the Director, Compensation and Pension Services, for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16 (a).  See 38 C.F.R. § 4.16 (b).

The Board cannot assign an extraschedular rating in the first instance, but must specifically adjudicate whether to refer a case to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b) when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008), citing Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case, for the period prior to April 4, 2014, the Veteran was service-connected for supraventricular arrhythmia with AV nodal reentry tachycardia at a 10 percent disability rating from October 5, 2004 to March 11, 2009, and at a 30 percent disability rating from March 12, 2009 to April 3, 2014, and for status post hemorrhoidectomy with moderately swollen internal and external hemorrhoids at a 30 percent disability rating throughout appeals period.  His combined ratings were 30 percent from October 5, 2004 to March 11, 2009, and 40 percent from March 12, 2009 to April 3, 2014.  Thus, prior to April 4, 2014, the Veteran did not meet the percentage requirements set out in 38 C.F.R. § 4.16 (a).  

However, there is evidence in the claims file that the Veteran may be unemployable due to his service-connected heart disability.  The June 2012 VA examiner opined that the Veteran would not be able to do heavy duty work.  His arrhythmia has in the past caused syncope and the potential still exist therefore he could not perform duties that require continuous awareness such as the bus driving which he had done in the past.  A March 2017 statement reflects his private doctor's opinion that due to his cardiac condition, the Veteran has not been able to work or be employed or do regular physical activity since 1996.

In December 2010, the Veteran submitted a VA form 21-8940, application for TDIU.  However, he did not complete the form or provide the necessary information in his enclosed statement.  As such, on remand, the Veteran should be asked to complete another TDIU application form and return to VA. 

Based on the evidence of record, the AOJ should refer this case to VA's Director of C&P for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b) for the time period prior to April 4, 2014.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Furnish the Veteran a VA Form 21-8940 to enable him to file employment and financial information for the appellate period prior to April 4, 2014. 

2.  Refer to the Director of Compensation Service the issue of entitlement to a TDIU prior to April 4, 2014, pursuant to 38 C.F.R. § 4.16(b), for extraschedular consideration. 

3.  After undertaking any other development deemed appropriate, readjudicate the remaining issues on appeal. If any benefit sought remains denied, the Veteran and his representative should be furnished with a SSOC and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
John L. Prichard
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


